Citation Nr: 0326948	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right radius with osteomyelitis 
and sequestrectomy and history of involucrum and sequestra.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status post fracture of the right radius with residual 
limitation of motion and atrophy (major extremity).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO 
denied the appellant's claim of entitlement to an evaluation 
in excess of 30 percent for a fracture of the right forearm.  
The appellant disagreed and this appeal ensued.  

The appellant, in his December 2001 substantive appeal, asked 
for a Travel Board hearing.  By a February 2002 letter, the 
RO informed him of a hearing scheduled on March 27, 2002.  In 
a statement dated March 6, 2002, he indicated that he would 
attend the hearing.  However, on the date of the hearing he 
canceled his hearing request.  


REMAND

In a July 1994 rating decision, the RO granted service 
connection for two separate disabilities arising from the 
right radius injury in service: (1) status post fracture of 
the right radius with osteomyelitis and sequestrectomy and 
history of involucrum and sequestra; and (2) status post 
fracture of the right radius with residual limitation of 
motion and atrophy (major extremity).  Both disabilities were 
assigned separate 30 percent evaluations under Diagnostic 
Codes 5000 and 5213, respectively.  The appellant was 
compensated at a combined 50 percent rate.  See 38 C.F.R. 
§ 4.25 (2003) (combined ratings table).  

The appellant filed a claim in March 2000 seeking an increase 
in his disability benefits because his "right arm is getting 
worse."  Instead of adjudicating claims for both 
disabilities, the RO issued its January 2001 rating decision 
denying an evaluation in excess of 30 percent for "fracture 
of the right forearm" under Diagnostic Code 5213 and 
analogous criteria; there was no discussion or analysis of 
the criteria for Diagnostic Code 5000, which had warranted a 
separate 30 percent evaluation.  The statement of the case in 
November 2001 did not discuss the severity of the 
disabilities in light of these criteria, and so the appellant 
has not been afforded notice of these criteria.  

Further, the reports of VA joint and bone examinations 
conducted in July 2000 are inadequate for rating purposes.  
The Board first notes that the examiners appear not to have 
reviewed the veteran's claims folder in conjunction with 
their examinations, but merely recorded a military, 
employment, and medical history recounted by the appellant.  
A more detailed description of the appellant's functional 
loss is necessary, particularly his inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
important that the examiner indicate whether the loss is due 
to physical deformity and/or pain supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant when undertaking the motion.  See 38 C.F.R. Part 4, 
§ 4.40.

The appellant claimed essentially increased evaluations for 
both disabilities, which, because both involve the forearm, 
are inextricably intertwined, and must be decided together.  
See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty-to-notify notice is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



The case is REMANDED for the following development:  

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  Review the claims file to ensure that 
all available evidence designated by the 
appellant has been obtained, and that he 
has been notified of any evidence that 
could not be obtained.  The RO should 
also ensure that all evidentiary 
development necessary to substantiate the 
appeal has been completed.  In 
particular, ensure all treatment records 
from sources the appellant has identified 
are obtained, and ensure that the July 
2000 examinations addressed the criteria 
for evaluating the severity of the 
disabilities; if the examinations did 
not, schedule additional examinations to 
address the criteria.  

3.  Schedule the veteran for orthopedic 
examination to determine the current severity 
of status post fracture of the right radius 
with osteomyelitis and sequestrectomy and 
history of involucrum and sequestra, and 
status post fracture of the right radius with 
residual limitation of motion and atrophy 
(major extremity) and all indicated special 
studies and tests should be accomplished.  
Provide the examiner or examiners the claims 
file.  

The examiner(s) should indicate whether the 
appellant's status post fracture of the right 
radius with osteomyelitis and sequestrectomy 
and history of involucrum and sequestra is 
manifested by any of the following 
symptomatology:

a) inactive, following repeated episodes, 
without evidence of active infection in the 
past 5 years;

	b) with discharging sinus or other evidence of 
active infection within the past 5 years;

	c) with definite involucrum or sequestrum, 
with or without discharging sinus;

	d) frequent episodes, with constitutional 
symptoms; or

	e) osteomyelitis of the pelvis, vertebrae or 
extending into major joints, or with multiple 
localization or with long history of 
intractability and debility, anemia, amyloid 
liver changes, or other continuous 
constitutional symptoms.

4.  In addition, the orthopedic examiner 
should also determine the nature and extent of 
the service-connected status post fracture of 
the right radius with residual limitation of 
motion and atrophy (major extremity).  Any 
testing deemed necessary, including x-rays, 
should be performed.  The examiner should 
provide a discussion of the ranges of motion 
of the veteran's right elbow (including the 
normal ranges of motion of this joint) and 
should note whether the veteran has loss of 
pronation motion beyond the last quarter of 
the arc (with his right hand not approaching 
full pronation), whether he has loss of 
pronation motion beyond the middle of the arc, 
whether his right hand is fixed near the 
middle of the arc or is in moderate pronation, 
whether his right hand is fixed in full 
pronation, and whether his right hand is fixed 
in supination or hyperpronation.   

In addition, the examiner should note whether 
the veteran's right arm and elbow exhibit 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected disability.  If feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost.  The examiner should also express an 
opinion as to the degree to which pain could 
significantly limit functional ability during 
flare-ups or when the veteran uses his right 
arm and right elbow repeatedly over a period 
of time.  

5.  After undertaking any other 
additional development deemed 
appropriate, adjudicate the substantive 
merits of the claims of entitlement to 
separate evaluations in excess of 30 
percent for (1) status post fracture of 
the right radius with osteomyelitis and 
sequestrectomy and history of involucrum 
and sequestra; and (2) status post 
fracture of the right radius with 
residual limitation of motion and atrophy 
(major extremity).  In adjudicating these 
claims, take into account 38 C.F.R. 
§ 4.68 (2003) (amputation rule) if 
required.  If any benefit sought on 
appeal remains denied, provide the 
appellant and his representative with a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim for benefits and a 
summary of the evidence and applicable 
law and regulations considered in 
adjudicating the claims.  An appropriate 
period of time should be allowed for 
response.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



